Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jianing Yu on Monday, March 14, 2022.

The application has been amended as follows: 

Claim 16 - Cancelled





Allowable Subject Matter
Claims 1 – 2, 4 – 7, 9 – 15 and 17 – 18 are allowed.


Reasons for Allowance
Independent Claims 1, 7, 9 and 15 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“invoking preset animation information corresponding to a preset operation instruction in response to the preset operation instruction reaching a preset condition; 
rendering the preset animation information to obtain a preset animation; 
displaying the preset animation on a current live streaming interface, 
wherein the preset operation instruction is used to express emotions to a first user corresponding to a first user account, and the first user account is a user account with preset permissions in a current live streaming room corresponding to the current live streaming interface; 
extracting N target virtual resources corresponding to the preset operation instruction from the first user account in response to the preset operation instruction reaching the preset condition, wherein N is a preset value and is a positive integer; 
determining information of a virtual red envelope according to the target virtual resource; and 
displaying the virtual red envelope on the current live streaming interface according to the information of the virtual red envelope, wherein the virtual red envelope is shielded from the electronic device that does not trigger the preset operation instruction in the current live streaming room”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
	Examiner has previously presented Qu as teaching that viewers of a live stream can demonstrate their interest by liking or commenting and a trigger level of interaction is set by the broadcaster, for example, 500 “likes” or 15 comments, (Fig. 5 and [0132] - [0134], [0065] - [0067], and [0078]).  The reaction stream, e.g. hearts, thumbs up, emoticons, etc. appear to float across the live stream display to indicate the type of reactions viewers are having to the live stream, (Fig. 3A and [0081]).  A call-to-action system can trigger a call-to-action element in response which could have various appearance options related to the call-to-action, (Fig. 3A, [0084] – [0086], [0078], [0005] and [0020]).  However, Qu does not clearly demonstrate the claimed red envelope.
	To supplement the teachings of Qu, the examiner has previously presented Yu as teaching a red-envelope demonstrated by a red-envelope icon floating above the chat content, (Figs. 3 and 4D, [0042] and [0048]).  However, the combined teaching of Qu and Yu does not 
	Examiner further presents Liu et al., WO 2018045873 A1 as teaching shielding red envelope animation when a red envelope receiving instruction is sent to a server until the response from the server is received, (Abstract, p. 3 5th para.).  However, this shielding is to improve the response speed of snatching a red envelope and not to shield the red envelope to prevent electronic devices that do not trigger the preset operation to receive the reward of the red envelope, as claimed.
	Examiner also presents Duan et al., US Pub. 2018/0165888 A1 as teaching that a user interface includes the option to “hide red envelope” which allows the user to hide the red envelope at a current location of the user ([0025] and [0033]).  However, hiding the red envelope in this augmented reality environment is part of a game to get users to find the red envelopes not as a reward for users who “like” a live stream.
	Examiner further presents YI et al., WO 2019128531 A1 as teaching that an electronic red envelope is not displayed until it is triggered, (Abstract).  But YI does not discuss a red envelope in the context of a live stream environment and does not cure the deficiencies of the prior art.  Therefore, Claim 1 is considered allowable.
	
Claims 7, 9 and 15 are considered allowable for the same reasons stated above. The dependent claims 2, 4 – 6, 10 – 14 and 17 - 18 are allowed because they further limit independent claims 1, 7, 9 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al., WO 2018045873 A1 as teaching shielding red envelope animation when a red envelope receiving instruction is sent to a server until the response from the server is received, (Abstract, p. 3 5th para.).
Duan et al., US Pub. 2018/0165888 A1 as teaching that a user interface includes the option to “hide red envelope” which allows the user to hide the red envelope at a current location of the user ([0025] and [0033]).
YI et al., WO 2019128531 A1 as teaching that an electronic red envelope is not displayed until it is triggered, (Abstract).
LI et al., US Pub. 2019/0102366 A1 teaches a target object could include a pre-buried Easter egg, such as, “Click to get a red envelope”, ([0130]).
Peng et al., WO 2018024137 A1 teaches a user triggering the red envelope in the designated time period is marked as valid, (p. 16).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421